DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species 1 in the reply filed on 11/2/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Louis (US Pat No 10,012,305 B2). Louis discloses a transmission lubricating structure of a helicopter (fig. 1), the transmission lubricating structure comprising: 
Re claim 1, a main tank (26) in which lubricating oil is stored; an auxiliary tank (50) in which the lubricating oil is stored; a common line (33) arranged lower than the auxiliary tank and supplied with the lubricating oil from the main tank or the auxiliary tank (fig. 1); a main line (31) through which the lubricating oil in the main tank is introduced to the common line; an auxiliary line (61) through which the lubricating oil in the auxiliary tank is introduced to the common line; a common nozzle (41) provided downstream of the common line and configured to discharge the lubricating oil, supplied from the common line, to a transmission (transmission in 5); a pump (25) configured to supply the lubricating oil by pressure from the main tank to the common line; and a relay valve (70) arranged lower than the auxiliary tank and higher than the common nozzle and provided upstream of the common line (fig. 1), the relay valve being configured to block the auxiliary line when the pump is operating and open the auxiliary line to make the common line communicate with the auxiliary tank when the pump is in stop state (col 7 ln 62-67 describes 70 may be closed when pressure is high and open when pressure is low, such as when the pump is operating to induce high pressure and when pump is not operating thereby having little pressure).
Re claim 2, further comprising: a supply line (62) through which the lubricating oil in the main line is introduced to the auxiliary tank; and a flow resistance portion (63) provided at the supply line.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Witczak (US Pat No 5,029,672). Witczak discloses a transmission lubricating structure of a helicopter (fig. 2 shows the lubricating assembly able to be used in a helicopter), the transmission lubricating structure comprising: 
Re claim 1, a main tank (50) in which lubricating oil is stored; an auxiliary tank (18) in which the lubricating oil is stored; a common line (58) arranged lower than the auxiliary tank and supplied with the lubricating oil from the main tank or the auxiliary tank (fig. 2); a main line (horizontal line shown in 54) through which the lubricating oil in the main tank is introduced to the common line; an auxiliary line (62) through which the lubricating oil in the auxiliary tank is introduced to the common line; a common nozzle (16) provided downstream of the common line and configured to discharge the lubricating oil, supplied from the common line, to a transmission (transmission in 14); a pump (48,68) configured to supply the lubricating oil by pressure from the main tank to the common line; and a relay valve (60) arranged lower than the auxiliary tank and higher than the common nozzle and provided upstream of the common line (fig. 2), the relay valve being configured to block the auxiliary line when the pump is operating and open the auxiliary line to make the common line communicate with the auxiliary tank when the pump is in stop state (fig. 2 shows when the pump is pumping fluid out of 50 the valve is closed due to the pressure of the pump and the valve would open when not pumping fluid out of 50).
Re claim 3, wherein the relay valve is a check valve (60 is described as a check valve) configured to allow flow from the auxiliary tank to the common line.

Conclusion
The cited prior art(s) made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Truong/Primary Examiner, Art Unit 3654